Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1424
                       Lower Tribunal No. F16-3147
                          ________________


                          Julio Santiexposito,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Julio Santiexposito, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and LOBREE, JJ.

     HENDON, J.

     The issues raised by the defendant are procedurally barred as they
should have and could have been raised on direct appeal, see Byrd v. State,
597 So. 2d 252, 254 (Fla.1992) (holding that post-conviction relief cannot be
based on grounds which either were or could have been raised on direct
appeal); Morejon v. Moore, 738 So. 2d 1034 (Fla. 3d DCA 1999) (same), or
are conclusively refuted by the record, see Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L.Ed.2d 674 (1984).

     Affirmed.




                                     2